 

, AG IS9A (Rev. (2/11- aS [Fresno]) Order Seiting Conditions of Release

* ~~ Case 1:20-cr-00118-NONE-SKO Document 19 Filed 09/18/20, _ Page 1 of 35. paves oc
age lo 37. Pages

 

UNITED STATES DISTRICT COURT

 

 

for the - }
Eastern District of California SEP 16 2079
CLERK, U.S. DISTRICT
UNITED STATES OF AMERICA, ) EASTERN | DISTRICT oT OF SALFORNIA
Vy. , ) DEBIT PER
) Case No. 1:20-CR-118 NONE SKO
MICHAEL JOSEPH ORTEGA, )

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
On November 30, 2020, at 1:00 PM before Magistrate Judge Sheila K. Oberto

 

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.

 
 

Case 1:20-cr-00118-NONE-SKO Document 19 Filed 09/18/20 Page 2 of 3

 

AO 199B (Rev, 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| 2 Jof | 3 |Pages

ORTEGA, Michael Joseph
Doe. No. 1:20-CR-00118-NONE-SKO

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of.the above methods will not-by itself reasonably assure the. appearance of the defendarit and the saféty of other
persons and the community, it is FURTHER°-ORDERED that the release:of the defendant is subject to the conditions marked below:

4

(6) The defendant is placed in the custody of
Name of person or organization Vicente Ortega

who agrees (a) to supervise the defendant-in accordance with all conditions of release, (b) to-use-every effort to assure the appearance of the
defendant at all scheduled court:proceedings, and (c) to notify the court immediately in the event the-defendant violates any conditions of
release or disappears.

   

SIGNED:

(7). The defendant must:

w (a) report on a regular basis to the following agency:

Pretrial Services and-comply with their rules and regulations;

wi (b) report telephonically to the Pretrial Services Agency on the first working day following your release from
custody;

4 (c) reside with your'third-party custodian, and not move or be absent fromthis residence without approval of PSO;
travel restricted to Eastern District of California, unless-otherwisé approved in advance by PSO;

w (d) report any contact with law enforcement to your PSO within 24 hours;

uM (e) cooperate in the collection ofa DNA sample;

wi (f) not associate or have any contact with gang members unless in the-presence of counsel or otherwise approved in
advance by the PSO;

wy (g) maintain or actively seek employment or participate in educational program, and provide proof thereof to the
PSO, upon request,

4 (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other

‘dangerous weapon; additionally, you must provide written proof: of divestment of all firearms/ammunition,
currently under your contro];

wl (i) submit to drug and/or alcohol 'testing.as approved by the Pretrial Services Officer. You must pay all.or part of the
costs of the testing services based upon your ability to. pay, as determined. by the Pretrial Services Officer;

ui (j) refrain from any use of alcohol, or any use ofa narcotic drug or other controlled substance without a prescription
by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

w (k) participate in a. program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
as approved. by the.PSO; you must pay all or part of the costs of the-counseling:services based upon your ability
to pay, as-determined by the PSO;

Mj (1) not apply for or obtain a-passport or any other traveling-documents-during the pendency of this case;

yj (m) following your release from.custody, you must complete-a 14-day quarantine period at your residence. During

this 14-day quarantine period, you must remain inside your residence at all times except for medical needs
preapproved by the PSO. You must comply with any and all telephonic and virtual (video) reporting instructions
given to you by the Pretrial Services office;

M (n) following the 14-day quarantine period, you must attempt to. obtain a COVID-19 test with a medical provider at
a location approved by the PSO, and you must report the results of your COVID-19 test to Pretrial Services
immediately upon receipt;

yj (co) upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
to Pretrial Services, you must participate in the following Location Monitoring program component and abide by
all the requirements. of the program, which will include having a location monitoring unit installed in your

_ residence and a radio frequency transmitter device attached to your person. You must comply with all instructions
for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the.
monitoring company. You must pay all or part of the costs of the program based upon your ability to pay as
determined by the PSO. HOME DETENTION: You must remain: inside your residence at all times except for
employment; education; religious services; medical, substance abuse, or: ‘mental health treatment; attorney visits;
court appearances; court-ordered obligations; or other essential activities pre-approved by the PSO; Essential
activities include haircuts, DMV appointments, banking needs, or other activities that.cannot be completed by

another person on‘your behalf: and,

 
 

or eee ee er WE A REE PD

ek

Gage: BOrceN OLAS MANEnSKO Document 19 Filed 09/48/20 Page 3 of 3. fen sey ee

 

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order af detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. oe Sos

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (4.¢., in addition to) to any other sentence you receive. a
z it is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim. or infonnant; retaliate or attempt to retaliate against a witness, victim, or informant: or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court, The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If after release, you knowingly fuil to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

i (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

 

j Acknowledgment of the Defendant

f acknowledge that [ am the defendant in this case and that 1 am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions
set forth above.

  

lefendant's Signature

Directions to the United States Marshal

  

The defendant is ORDERED released after processing,

Dae: 4 | Ne 1D - —— p WE

Erica P. Grogan US. Mosisteobe See

Primedgame and title

  

DISTRIBUTION: COURT = DEFENDANT — PRETRIAL SERVICE US. ATTORNEY U.S. MARSHAI.

 
